DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to Applicants argument stating “This is incorrect. As recited in the claims, accommodation specifically relates to an immunological setpoint, which as described in the specification, relates to tachyphylaxis of the inflammatory response.” Applicants use of “immunological setpoint”, “accommodation” and “tachyphylaxis” are discussed [0320] specifically “repeated vagus nerve stimulation may alter the immunological setpoint in an adaptive fashion over time, meaning the effect on the inflammatory pathway may be reduced, as shown by the reduced reduction in TNF levels with subsequent stimulations. The accommodation or adaptation” and “Chronic VNS may result in tachyphylaxis of the cholinergic anti-inflammatory pathway. In other words, overstimulation may result in loss of efficacy” respectively. This is generally known as habituation as defined by merriam-webster “decrease in responsiveness upon repeated exposure to a stimulus”.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
40, wherein the various levels of accommodation are characterized as no accommodation, minor accommodation, moderate accommodation and severe accommodation.


Allowable Subject Matter
Claim 1, 5-7, 9, 11-15, 17-20, 27-29, 31, 33-42 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest pieces of prior art are US 20030236558 to Whitehurst et al.; US 20110190849 to Faltys et al.; US 20110054569 to Zitnik et al. (incorporated by reference into Faltys) and US 20060241697 to Libbus et al. The Whitehurst reference discloses a plurality of sensing including ENG on a implantable vagus nerve stimulator (VNS) with closed loop stimulation ([0111]-[0112], [0132]-[0133]). The Faltys reference discloses stimulating cervical vagus nerve to modulate inflammation ([0111], [0116]-[0118] and [0150]) and storing several dosing programs to “reset tachyphylaxis” ([0130], [0162] and [0262]). Zitnik discloses a system for recording treatment history or efficacy ([0014]) and updating stimulation parameters based on feedback ([0022] and [0051]-[0052]). Libbus discloses gathering neuro readings associated with correlated status/event and closed loop stimulation ([0055]-[0059]). However the combination of references while disclosing various aspects of the claims does not teach or render obvious the combination of claim elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3792                 

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3792